Citation Nr: 1413060	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1946 to June 1966.  The appellant is the Veteran's surviving spouse.  The Veteran's cause of death was respiratory arrest, and hepatocellular carcinoma.  The Veteran died in September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied reopening the appellant's claim.  During the pendency of the appeal, an August 2013 Statement of the Case (SOC) reopened the appellant's claim and confirmed the denial of service connection for cause of death.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  The Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366  (Fed. Cir. 2001). 

In February 2014, the Board received additional evidence submitted by the appellant after the appeal had been certified to the Board.  In March 2014, the appellant's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of Entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was originally denied in a rating decision in November 1987.

2.  An October 1994 rating decision denied the appellant's claim to reopen for service connection for the cause of the Veteran's death.

3.  The appellant sought to reopen her claim for service connection for cause of the Veteran's death in July 2010.

4.  The additional evidence presented since the rating decision in October 1994 triggers the duty to assist to obtain Federal records and provide a medical opinion.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013)

2.  The additional evidence associated with the claims file since the October 1994 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

New and Material Evidence

The appellant seeks to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The appellant was previously denied in a rating decision in October 1994.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not be thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).    

 Dependency and Indemnity Compensation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).

In order to establish service connection for the cause of a veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

The record since the October 1994 rating decision has been supplemented by new and material evidence, which therefore warrants the appellant's claim to be reopened.

In a rating decision in October 1994 the appellant was denied her claim to reopen for service connection for her husband's cause of death.  The appellant contended that the Veteran's cause of death was Non Hodgkin's Lymphoma which warranted presumptive service connection due to the Veteran's Vietnam service and exposure to herbicides.  The rating decision in October 1994 concluded that because the Veteran's death certificate showed the cause of death as hepatocellular carcinoma, without medical evidence that the Veteran was diagnosed or treated for Lymphoma the appellant's denial for service connection for cause of death should be continued. 

Since the rating decision in October 1994 the appellant has submitted new evidence.  In an August 2010 letter, the appellant stated that when requesting medical records VA used the wrong Social Security number, and resubmitted correspondence from the development for the October 1994 rating decision.  A letter from September 2010 submitted  by the appellant stated that while the Veteran was being treated for hepatocellular carcinoma, the hospital staff told the Veteran that he should file a claim for exposure to Agent Orange in Vietnam.  The appellant also argued that the Veteran's liver cancer was caused by Agent Orange.  In July 2011, the appellant submitted a summarization of the Veteran's medical history and when and where the Veteran received treatment.  In the July 2011 submission, the appellant stated that the Veteran was treated at the VA Hospital in Dayton Ohio.  Included in the appellant's Authorization and Consent to Release Information was a statement by the appellant that the Veteran was awarded disability by the Social Security Administration in May of 1986.  The medical records from the VA Hospital in Dayton Ohio and the Veteran's SSA records are not associated with the claims file.  

The medical evidence added since the October 1994 rating decision, shows that the Veteran was admitted to a VAMC and died at the VA facility in September 1987.  In February 2014, the Veteran submitted a Surgical Pathology report from Miami Valley Hospital in Dayton Ohio.  The report was from November 1986, and included a discussion of the Pathologist's observations and impressions.  The report contains a confirmation that the Veteran had liver cancer.

The evidence which is new is also material as it triggers the duty to assist.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Efforts must be made to obtain any evidence regarding medical treatment of the Veteran at VA facilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the appellant's statement that the Veteran was deemed disabled by the SSA, requires assistance.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies if potentially pertinent to the claim(s) before VA).  

In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  In the instant appeal, the Veteran's death certificate establishes the cause of death, the appellant has consistently argued that service caused the Veteran's death, and there is an indication that the Veteran's liver cancer was caused from service.  The appellant's statement that medical staff stated that the Veteran's liver cancer may be related to service, through Agent Orange exposure requires VA obtain a medical examination, before adjudication.

Thus, as the duty to assist the Veteran has been triggered by the newly submitted evidence, and the Surgical Pathology report was not previously of record, the evidence contributes to a more complete picture of the appellant's claim and is therefore reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.



REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

Initially, the Board notes that any outstanding VA treatment records related to the Veteran's treatment at the VA Hospital in Dayton Ohio should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Requests for Social Security medical records may contain information regarding the Veteran's death, or disabilities developed prior to death.  SSA records are potentially relevant to the Board's determination and VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Social Security records should be obtained prior to further review of her VA appeal.

As already noted in the previous section, a VA medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).  The Veteran's cause of death on his death certificate shows that the Veteran died of respiratory arrest, due to hepatocellular carcinoma (liver cancer).  The Veteran's wife has consistently contended that service caused the Veteran's death.  The Veteran's wife also introduced evidence which indicated that medical professionals suggested that the Veteran submit a claim for Agent Orange exposure as the likely etiology for his liver cancer.  Thus, there is an indication that the Veteran's cause of death is related to service.  Without medical evidence discussing the relationship between service, and the Veteran's death and liver cancer a decision cannot be made.   

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


1. Obtain any outstanding VA treatment records for the Veteran dated prior to October 1987 from the VA Hospital in Dayton Ohio.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from, together with the medical records that served as the basis for any such determination for the Veteran.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Refer the claims folder to a qualified physician for an opinion as to whether the Veteran's cause of death is related to service. The claims folder must be made available to and be reviewed by the examiner.
  
The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that (1) the cause of the veteran's death is etiologically related to his period of active service, or (2) the veteran's service-connected right inguinal herniorrhaphy caused or contributed substantially to cause the Veteran's death.  In rendering this opinion, the physician must consider and address the Surgical Pathology report received in February 2014, as well as the death certificate submitted in support of the claim, and the allegation that the Veteran's liver cancer was caused by Agent Orange exposure.  The physician should set forth the complete rationale for the conclusions reached in report.   If the requested opinion cannot be provided without resorting to mere speculation, the physician should clearly so state.

4.  Thereafter, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


